ORFINGER, Judge.
Points for “legal constraint” were improperly scored in computing appellant’s recommended guidelines sentence, because nothing in the record before this court supports the trial court’s conclusion that at the time of appellant’s arrest here there was an outstanding warrant for his arrest on a charge of contempt for “failure to appear for a criminal judicial proceeding.” See Fla.R.Crim.P. 3.701(d)6. Because the elimination of these points reduces the recommended sentence, we vacate the sentence and remand the case for recalculation of the scoresheet and for resentencing.
Sentence VACATED and REMANDED.
DAUKSCH and COBB, JJ., concur.